UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 10, 2014 ORAMED PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35813 98-0376008 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) Hi-Tech Park 2/4 Givat Ram, PO Box 39098, Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) +972-2-566-0001 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE. Oramed Pharmaceuticals Inc., or Oramed, has posted an updated corporate presentation to its website. A copy of the presentation is furnished with this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. ITEM 8.01.OTHER EVENTS. In addition, on February 10, 2014, Oramed announced that it had submitted a protocol to the U.S. Food and Drug Administration to initiate a Phase 2a trial of its orally ingestible insulin capsule, ORMD 0801, for type 1 diabetes. A copy of the press release is furnished with this Current Report on Form 8-K as Exhibit 99.2 and incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Corporate Presentation Press release issued by Oramed on February 10, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORAMED PHARMACEUTICALS INC. By: /s/Nadav Kidron Name: Nadav Kidron Title: President and CEO February 12, 2014
